Name: Commission Regulation (EC) No 1396/96 of 18 July 1996 fixing the minimum price applicable to dried grapes during the 1996/97 marketing year as well as the countervailing charges to be imposed where that price is not observed
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  prices;  agricultural structures and production;  foodstuff
 Date Published: nan

 19 . 7. 96 EN Official Journal of the European Communities No L 180/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1396196 of 18 July 1996 fixing the minimum price applicable to dried grapes during the 1996/97 marketing year as well as the countervailing charges to be imposed where that price is not observed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Commission Regulation (EC) No 2314/95 (2), and in particular Article 9 (6) thereof, Whereas, in accordance with Article 9 (2) of Regulation (EEC) No 426/86, the minimum import price for dried grapes is to be determined having regard to :  the free-at-frontier price on import into the Com ­ munity,  the prices obtained in international trade,  the situation on the internal Community market,  the trend of trade with third countries; Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 2089/85 of 23 July 1985 laying down general rules relat ­ ing to the system of minimum import prices for dried grapes (3) provides that countervailing charges are to be fixed by reference to a scale of import prices; whereas the maximum countervailing charge is to be determined on the basis of the most favourable prices applied on the world market for significant quantities by the most repre ­ sentative non-member countries; Whereas a minimum import price must be fixed for currants and other dried grapes; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION: Article 1 1 . The minimum import price applicable to dried grapes during the 1996/97 marketing year shall be as set out in Annex I. 2. The countervailing charge to be imposed where the minimum import price referred to in paragraph 1 is not observed shall be as set out in Annex II. Article 2 This Regulation shall enter into force on 1 September 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1996. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 233, 30. 9. 1995, p. 69 . (A OJ No L 197, 27. 7. 1985, p. 10 . No L 180/2 rENl Official Journal of the European Communities 19 . 7 . 96 ANNEX I Minimum import prices (ECU per tonne) CN code Description Minimumimport price 0806 20  Dried grapes :   In immediate containers of a net capacity of 2 kg or less : 0806 20 1 1    Currants 1 035,68 0806 20 12    Sultanas 1 083,48 0806 20 18    Other 1 083,48   Other: 0806 20 91    Currants 882,62 0806 20 92    Sultanas 929,36 0806 20 98    Other 923,36 19. 7. 96 EN Official Journal of the European Communities No L 180/3 ANNEX II Countervailing charges 1 . Currants falling within CN code 0806 20 1 1 (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 1 035,68 1 025,32 10,36 1 025,32 1 004,61 31,07 1 004,61 973,54 62,14 973,54 942,47 93,21 942,47 267,13 2. Currants falling within CN code 0806 20 91 (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 882,62 873,79 8,83 873,79 856,14 26,48 856,14 829,66 52,96 829,66 803,18 79,44 803,18 1 14,07 3. Dried grapes falling within CN codes 0806 20 12 and 0806 20 18 (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 1 083,48 1 072,65 10,83 1 072,65 1 050,98 32,50 1 050,98 1 018,47 65,01 1 018,47 985,97 96,51 985,97 314,93 4. Dried grapes falling within CN codes 0806 20 92 and 0806 20 98 (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 923,36 914,13 9,23 914,13 895,66 27,70 895,66 867,96 55,40 867,96 840,26 83,10 840,26 154,81